Citation Nr: 0948256	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to March 21, 
2005, and 50 percent on and after that date.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 
1969 and September 1969 to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Veteran presented testimony at a video conference before 
the undersigned Acting Veterans Law Judge (VLJ) in October 
2009.  


FINDINGS OF FACTS

1.  The RO denied service connection for hypertension in 
August 2002, concluding that there was no evidence of 
hypertension during military service or that hypertension is 
related to the service-connected diabetes mellitus II.  

2.  The additional evidence received since that August 2002 
rating decision still does not suggest the Veteran has 
hypertension attributable to his military service including 
his service-connected diabetes mellitus II.

3.  Prior to March 21, 2005, the service-connected PTSD is 
shown to have been manifested by symptoms of anxiety, 
depression, nightmares, intrusive thoughts, startle response, 
depressed mood, sleep impairment, irritability, 
hypervigilance, avoidance of war stimuli, memories of 
Vietnam, and decreased concentration.  These symptoms reflect 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

4.  Since March 21, 2005, the service-connected PTSD is not 
shown to have been productive of more than flashbacks, 
anxiety, nightmares, sleep impairment, hypervigilance, 
intrusive thoughts, depressed mood and some social isolation; 
however, findings of nearly continuous panic or depression 
affecting the ability to function independently, spatial 
disorientation, obsessional rituals, neglect of appearance or 
personal hygiene, or impaired impulse control are not 
demonstrated.  

5.  The Veteran's service-connected disabilities are PTSD, 
rated as 50 percent disabling; diabetes mellitus, rated as 10 
percent disabling; tinnitus rated as 10 percent disabling; 
bilateral hearing loss and erectile dysfunction, both rated 
as noncompensably disabling.  The combined total rating is 60 
percent.

6.  The Veteran has an associate degree and has been employed 
as a warehouse supervisor, taxi driver, and truck driver.

7.  The Veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The RO's August 2002 decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The additional evidence received since that August 2002 
RO decision is not new and material, and the claim for 
service connection for hypertension is not reopened.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  Prior to March 21, 2005, the criteria for the assignment 
of an initial evaluation of in excess of 30 percent for the 
service-connected PTSD had not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9411 (2009).  

4.  Since March 21, 2005, the criteria for the assignment of 
a rating in excess of 50 percent for the service-connected 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(2009).  

5.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the records in 
connection with the Veteran's claims.  The RO has contacted 
all of the medical providers that the Veteran has provided 
the appropriate forms.  The claims file contains VA 
examination and outpatient reports.  Additionally, VA 
psychiatric examinations have been conducted.

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  In this case, letters satisfying the notice 
requirements of 38 C.F.R. § 3.159(b)(1) were sent to the 
Veteran in October 2003, March 2005, July 2005, December 
2005, March 2006, and January 2009.  

The December 2005 notice adequately explained the 
requirements for reopening a claim of service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the Veteran.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains statements and 
testimony of the Veteran, service treatment records (STR), as 
well as private and VA medical reports of examination and 
treatment.  

Reopening Service Connection for Hypertension

The Veteran is claiming entitlement to service connection for 
hypertension.  Service connection was originally denied for 
hypertension in an August 2002 rating decision.  It was 
determined that hypertension was not shown during military 
service and it was unrelated to his service connected 
diabetes mellitus II.  He did not perfect a timely appeal to 
that decision.  And absent an appeal of the RO's decision, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105.  He may, 
however, submit new and material evidence to reopen this 
claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Evidence of record at the time of the prior denial in 2002 
included the Veteran's STR and VA medical records.  The STR 
failed to show any findings, complaints or diagnoses of 
hypertension.  At a June 2002 VA examination the Veteran 
indicated that hypertension was first noted in 1970 (although 
he was unsure) but he actually began treatment for 
hypertension in 1975.  The examiner concluded that there was 
no relationship between hypertension and diabetes mellitus.  
In August 2002, the RO found that there was no basis in the 
medical evidence for service connection for aggravation of 
hypertension, particularly in light of the fact that 
hypertension pre-existed the diagnosis of diabetes mellitus.

In September 2005, the Veteran filed an application to reopen 
his claim for service connection for hypertension.  

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Pertinent evidence associated 
with the claims file since the RO's August 2002 decision 
includes the written statements and testimony of the Veteran, 
as well as, VA medical records.  

The Veteran's testimony and written statements regarding his 
hypertension do not add anything to his earlier statements.  
While he continues to make general statements to the effect 
that his hypertension is secondary to diabetes mellitus, his 
statements are in essence cumulative and redundant.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that such lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  

Some of the medical records were not part of the record at 
the time of the August 2002 decision.  While these records 
show current treatment for hypertension, these records do not 
tend to demonstrate either that hypertension had its onset 
during military service or is secondary to diabetes mellitus.  
The additional evidence does not contain any medical opinion 
of a nexus (by aggravation) between hypertension and his 
military service.  The additional evidence consists primarily 
of records of treatment many years after service that does 
not indicate in any way that hypertension should be service 
connected.  Such evidence is not new and material evidence 
upon which the claim may be reopened.  Cox v. Brown, 5 Vet. 
App. 95 (1993).  

For these reasons, the Board finds that the evidence 
associated with the claims file since the August 2002 denial 
of service connection for hypertension is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the claim.  In sum, as new and material 
evidence has not been received, service connection for 
hypertension is not reopened.

Entitlement to an initial disability rating in excess of 30 
percent for PTSD prior to March 21, 2005  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
Veteran's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.  

The General Rating Formula for Mental Disorders provides a 70 
percent rating for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  

Service connection was granted for PTSD in a November 2004 
rating action.  A 30 percent evaluation was assigned, 
effective on February 8, 2001.  

In a May 2005 rating action, the RO increased the evaluation 
to 50 percent disabling, effective on March 21, 2005.  

Even though the RO increased the schedular rating for the 
Veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
Veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

In reviewing the findings and history elicited on VA 
examination and treatment records through 2005, the Board 
finds that the disability picture attributable to the 
service-connected PTSD more nearly resembled the 
manifestations for a 30 percent evaluation for this period.  
Thus, the higher rating is not warranted.  38 C.F.R. § 4.7.  

In regard to industrial impairment, a December 2000 VA 
outpatient record noted that he had an Associate degree in 
mental health.  He indicated that he retired in July 1999.  
His previous employment was working in a commissary and as a 
supervisor in a warehouse.  He was reportedly removed from 
his position due to anger outbursts and increased 
nervousness.  Later dated VA outpatient records show that he 
returned to a full time position driving a taxi in October 
2001 until 2004.  

In considering his social impairment, in December 2000, the 
Veteran reported that he had been married for 29 years.  He 
had 2 children.  He had been providing care for his spouse 
who had been diagnosed with schizophrenia since 1993.  He 
reported increased anxiety, especially in regard to his care 
of his spouse.  He indicated that he had severe sleep 
impairment.  

The Veteran reported that his symptoms included anxiety, 
depression, irritability, hypervigilance, avoidance of war 
stimuli, memories of Vietnam, and decreased concentration.  

VA outpatient records dated between 2000 and 2004 show that 
when he was initially seen in November 2000, diagnostic 
testing was conducted but the testing was invalid.  However 
it was noted that his profile suggested a great deal of 
confusion.  His thought processes were confused with loose 
associations.  There was a great deal of severe anxiety 
associated with social stress.   

VA psychiatric reevaluation in January 2001 revealed anxiety, 
low frustration tolerance, increased irritability and a 
labile affect.  His thought processes were over inclusive and 
at times tangential.  His medication regime was adjusted.  He 
was to follow up with counselling.  

Psychiatric diagnostic testing was attempted in August 2001; 
however this was also considered invalid.  At this time the 
Veteran was no longer on psychotropic medication.  The 
remaining VA records show that with therapy and medication 
his symptoms improved.  As noted above, he began to drive a 
taxi full time.  

VA outpatient record dated in January 2002 show that the 
Veteran was doing well.  He had stopped his medication in May 
of the previous year.  However, in December 2002, it was 
noted that he was again on medication although he did not 
take them on a daily basis.  

In October 2003, he was fully employed, alert, oriented, and 
his sensorium was clear.  Similar manifestations were 
reported in July 2004.  His thoughts were logical and goal 
directed.  His mood was euthymic and his affect was 
congruent.  There were no thoughts of self harm or harm to 
others.  

Initially in December 2000 a GAF score of 40 was reported.  
GAF scores of 45 were reported in January 2001, July 2001, 
and December 2002.  These scores reflect evidence of serious 
symptoms.  GAF scores are not controlling, but must be 
accounted for as they represent the assessment of trained 
medical observers.  However, as pointed out above the 
Veteran's symptoms improved significantly when treated and he 
was compliant with his medication regime.    

In fact, at VA examination in August 2004, while it was noted 
that he was anxious, to such a point that his thought 
association was loose and tangential, his behavior was 
appropriate to his mood.  His hygiene was fair.  He denied 
hallucinations as well as suicidal or homicidal ideations.  
The examiner considered his PTSD as mild.  The GAF score was 
65, which is considered mild to moderate.

Moreover, for the most part, it appears that the Veteran was 
generally functioning independently, appropriately and 
effectively.  He was on medication intermittently.  He 
exhibited some anxiety, but subsequent to treatment, his 
symptoms improved.  His conversation was normal, not 
circumstantial, circumlocutory, stereotyped, illogical, 
obscure or irrelevant.  There was no psychomotor agitation or 
retardation.  His memory was not limited to retention of only 
highly learned tasks, much less marked by memory loss for 
close relatives, or his own occupation or name.  

The Veteran's judgment was not considered inadequate.  His 
insight and judgment were described as good.  His 
concentration and cognition were intact.  He did not report 
problems involving routine behavior, self-care, or 
conversation, nor did he neglect his personal appearance or 
hygiene.  It was reported that he was well dressed and 
groomed.  There was no evidence of hallucinations or 
delusions.  He was well oriented, rather than disoriented.  
He did not report any obsessional rituals.  

In sum, in considering the overall record between 2000 and 
2005, the service-connected disability picture is shown to be 
more consistent with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, 
approximating a 30 percent rating.  

Entitlement to a rating in excess of 50 percent for PTSD on 
and after March 21, 2005

Since March 2005, the record contains evidence of increased 
symptomatology, including statements from a VA psychologist 
who conducted a VA examination in April 2005.  The 
psychologist noted that the Veteran's PTSD manifestations had 
increased in frequency.  They were described as chronic, 
persistent and moderate in nature.  The examiner added that 
there were no real periods of remission.  His short term 
memory, concentration, impulse control, and judgement were 
impaired.  His sleep impairment was chronic and his mood was 
depressed.  

The Veteran reported having anxiety, depression, decreased 
concentration, hypervigilance, flashbacks, feelings of 
alienation, avoidance behavior, nightmares, exaggerated 
startle response, social isolation, sleep impairment, guilt, 
and increased temper.  

At VA examination in June 2006, the Veteran was still 
unemployed.  He attempted to obtain employment but he felt 
that because of his medications and psychiatric disorder, 
employers were reluctant to hire him.  However, he felt that 
he was employable.  The examiner noted that in the correct 
environment he was capable of maintaining employment.  The 
examiner reported a GAF score of 51.  

At VA examination in December 2008, the Veteran reported that 
his relationship with his spouse of 36 years was good.  His 
daughter lived with them and his relationship with her was 
good.  They also attended the grandchildren while the parents 
worked.  His sleep impairment had decreased with medication.  
Although he continued to have nightmares, distressing 
recollections, hypervigilance, hyperarousal, emotional 
numbing, and avoidance.  There were reported passive suicidal 
thoughts.  The psychologist reported a GAF score of 63.  

VA outpatient records dated between 2005 and 2009 show that 
the Veteran underwent group counseling.  His GAF scores were 
45, which is indicative of moderate to serious symptoms.  
While this score indicate serious symptoms, there is no 
'treating physician rule' requiring that the Board give more 
probative weight to the treating psychologist's opinion than 
to VA examiners, but their assessment is entitled to 
significant evidentiary weight given the treatment of the 
Veteran for a lengthy period of time.  

When considering the entire evidentiary record, including the 
described depression, irritability, anxiety and social 
isolation, the service-connected psychiatric manifestations 
do not reflect occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships.  

His thought processes were normal.  His speech was within 
normal limits.  His conversation was normal, not illogical, 
obscure or irrelevant.  The VA records do not relate that he 
had problems in this regard.  He was described usually as 
cooperative and maintaining good eye contact.  

Although he reported having temper issues, problems with 
impaired impulse control, evidenced by unprovoked 
irritability with periods of violence were not identified.  
Further, there was no reported evidence of near continuous 
panic or depression that affected his ability to function.  

In fact, the Veteran appeared to be able to function 
independently, appropriately and effectively.  There was no 
evidence of spatial disorientation.  He was described as 
oriented at the examination, rather than disoriented.  There 
were no reported obsessional rituals, confusion or gross 
impairment in memory during this time period.  Neither 
hallucinations nor delusional material was identified.  On 
examination, there was no sign of psychosis, or homicidal 
ideation.  

As noted, the VA examiners assigned GAF scores that ranged 
from 51 to 63.  The GAF scores are consistent with the 
impairment and symptoms reported and would not be consistent 
with or even suggestive of more than the criteria for a 50 
percent rating.  

Accordingly, the Board finds that the criteria for a rating 
higher than 50 percent have not been met for the period of 
the appeal.  Additionally, application of the benefit of the 
doubt doctrine is not warranted on this record.  38 C.F.R. 
§ 3.102.  

Entitlement to TDIU

The Veteran claims that his service-connected disabilities 
render him unemployable.  A total disability evaluation may 
be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In this case, the Veteran's service-connected disabilities 
are PTSD, rated as 50 percent disabling; diabetes mellitus, 
rated as 10 percent disabling; tinnitus rated as 10 percent 
disabling; bilateral hearing loss and erectile dysfunction, 
both rated as noncompensably disabling.  The combined total 
rating is 60 percent.

The medical evidence indicates that the Veteran has several 
nonservice-connected disabilities, including hypertension, a 
liver disorder, a thyroid goiter, and benign prostate 
hypertrophy.  

The Veteran has an associate degree and has been employed as 
a warehouse supervisor, maintenance inspector, taxi driver 
and truck driver.  A review of the medical records shows that 
he has not worked since 2004.  

The Veteran fails to satisfy the minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a).  However, it 
is the established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  

Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).  The rating board did not refer this 
case for extra-schedular consideration.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
 See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board finds that the schedular evaluation in this case is 
not inadequate or impractical.  The psychiatric Diagnostic 
Codes provide for higher ratings, but the required 
manifestations have not been shown.  The medical evidence 
demonstrates that the Veteran's service-connected PTSD does 
not preclude him from securing or following substantially 
gainful employment.  The medical evidence indicates that he 
has moderate PTSD which undoubtedly limits employment 
options, but the record does not support his claim that he is 
unable to work due solely to his service-connected 
disabilities.  

In fact, reviewing his most recent VA examination report, the 
Veteran was actively seeking employment.  The VA examiner 
also agreed that the Veteran was employable although in a non 
stressful environment.  There was no observable impairment in 
his thought processes or communication skills.  Furthermore, 
a review of the records shows that the Veteran retired from 
his job of 32 years due to its closing and his service-
connected disabilities were not implicated in his 
unemployment.  Thereafter, the Veteran continued to work as a 
taxi driver.  

While the Veteran obviously has significant impairment 
associated with his service-connected disabilities, and this 
would hinder him in his occupation in a stressful job 
setting, it has not been shown that his PTSD, or remaining 
service connected disabilities would prevent him from 
securing or following a substantially gainful occupation.  
Accordingly, the Board is unable to conclude that entitlement 
to a TDIU has been shown.  As the preponderance of the 
evidence is against the claim, it is denied.  




ORDER

New and material evidence not having been received, service 
connection for hypertension is not reopened; the appeal is 
denied.

An increased, initial rating in excess of 30 percent for the 
service-connected PTSD prior to March 20, 2005, and in excess 
of 50 percent after that date is denied.  

A TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


